DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-13, 15-18, 20, 21 and 25 are pending; claims 1, 21 and 25 are independent. Claims 14, 19, 22-24 and 26.have been cancelled.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4-6, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenjing (CN208507679), using English translation.
Regarding claim 1, Wenjing teaches a full-panel display (figs 1-7)comprising: 
a display panel with hybrid regional subpixel layouts having a first region and a second region (figs 1-7, a first display sub-area A1 and a second display sub-area A2, Para 0072); 
a first pixel array arranged in the first region, a respective first pixel comprising a first subpixel of a first color, a first subpixel of a second color, and a first subpixel of a third color (figs 2-7 and Para 0085, wherein the first display sub-region A1 includes a plurality of adjacently arranged first pixel units 10 and second pixel units 20; wherein, the first pixel unit 10 includes a first sub-pixel 1 and a second sub-pixel 2 , and the second pixel unit 20 includes a third sub-pixel 3 and a second sub-pixel 2); 
a second pixel array arranged in the second region, a respective second pixel comprising a second subpixel of the first color, a second subpixel of the second color, and a second subpixel of the third color (figs 2-7 and Para 0078, wherein the second display sub-region A2 includes a plurality of first sub-pixels 1, a plurality of second sub-pixels 2 and a plurality of third sub-pixel 3);
wherein the first region has a higher transmission rate to an accessory installed therein and yet collectively to keep a ratio of luminance between the first subpixels of any two of the first color, the second color, and the third color substantially same as that between the second subpixels of corresponding two of the first color, the second color, and the third color (Paras 0072 and 0079, wherein the pixel distribution density in the second display sub-area is relatively small, cameras, sensors, and earpieces can be arranged in the second display sub-area, that is, by reducing the local pixel distribution density to increase the light transmittance of the screen. In addition, the sub-pixels are uniformly distributed in the second display sub-area, which can ensure uniform brightness distribution in the second display sub-area); and 
a number density and/or a unit subpixel area of at least one of the first subpixel of the first color, the first subpixel of the second color, and the first subpixel of the third color is smaller than a number density and/or a unit subpixel area of at least one of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color (figs 2-7 and Paras 0008, 0070, 0072, 0076, 77, wherein the pixel distribution density in the first display sub-area A1 is greater than the pixel distribution density in the second display sub-area A2).
Regarding claim 4, Wenjing teaches the full-panel display of claim 1, wherein the number density of the first subpixel of the first color in the first region is set to be a first divide factor multiplying the number density of the second subpixel of the first color in the second region, and a unit subpixel area of a respective one first subpixel of the first color is set to be a second divide factor multiplying a unit subpixel area of a respective one second subpixel of the first color (Paras 0131-0140).
Regarding claim 5, Wenjing teaches the full-panel display of claim 4, wherein the number density of the first subpixel of the third color in the first region is set to be a third divide factor multiplying the number density of the second subpixel of the third color in the second region, and a unit subpixel area of a respective one first subpixel of the third color is set to be a fourth divide factor multiplying a unit subpixel area of a respective one second subpixel of the third color, wherein a product of the third divide factor and the fourth divide factor is set to be equal to a product of the first divide factor and the second divide factor (Paras 0131-0140).
Regarding claim 6, Wenjing teaches the full-panel display of claim 5, wherein the number density of the first subpixel of the second color in the first region is set to be a fifth divide factor multiplying the number density of the second subpixel of the second color in the second region, and a unit subpixel area of a respective one first subpixel of the second color is set to be a sixth divide factor multiplying a unit subpixel area of a respective one second subpixel of the second color, wherein a product of the fifth divide factor and the sixth divide factor is set to be equal to a product of the first divide factor and the second divide factor (Paras 0131-0140).
Regarding claim 13, Wenjing teaches the full-panel display of claim 1, comprising a pair of transitional rows of subpixels at an interface between the first region and the second region, the pair of transitional row of subpixels comprising a first row belonging to the first region with a substantially same repeated pattern as other rows in the first region and a second row belonging to the second region with a repeat pattern of one second subpixel of the second color, one second subpixel of third color, and one second subpixel of the first color and a number density for the second subpixel of the second color being lower than that in other rows in the second region (figs 4-7, the two rows of sub-pixels located in the lower row of A2 and the top row of A1).
Regarding claim 15, Wenjing teaches the full-panel display of claim 1, wherein the first color is red color (R), the second color is green color (G), and the third color is blue color (B) (Para 0089); 
wherein the first pixel array comprises a real RGB diagonal arrangement per consecutive pair of odd-even rows, wherein each even row of subpixels is shifted in row direction by a distance of one and one half width of the first subpixel relative to each previous odd row of subpixels (fig. 2, A2).
Regarding claim 16, Wenjing teaches the full-panel display of claim 1, wherein the first color is red color (R), the second color is green color (G), and the third color is blue color (B) (Para 0089); 
wherein the second pixel array comprises a GGRB subpixel arrangement, wherein each odd row of subpixels comprises a repeat pattern of one second subpixels of red color, two second subpixels of green color in column direction, and one second subpixel of blue color, wherein each even row of subpixels is shifted in row direction by a distance of one and one half width of second subpixel relative to each previous odd row of subpixels (figs 4-7, A1).
Regarding claim 17, Wenjing teaches the full-panel display of claim 16, wherein the number densities of respective second subpixels of red color, green color, and blue color in the second region comprises a ratio of 1:2:1 along both a row direction and a column direction (figs 4-7, A1 and Para 0118).
Regarding claim 18, Wenjing teaches the full-panel display of claim 1, wherein the first color is red color (R), the second color is green color (G), and the third color is blue color (B) (Para 0089);  
wherein the second pixel array comprises a subpixel layout selected from one of a Pantile RGBG subpixel arrangement, a Strip RGBG subpixel arrangement, a Diamond RGBG subpixel arrangement in the second region (figs 2-7, Paras 0085 and 0095).
Regarding claim 20, Wenjing teaches the display apparatus comprising a display panel comprising a first region and a second region respectively configured to form a full-panel display of claim 1, the first region having a first plurality of first array subpixels and the second region having a second plurality of second array of subpixels, the full-panel display being substantially free of color shift but with a higher transmission rate in the first region than that in the second region for at least one accessory installed in the first region (figs 2-7 and Paras 0072 and 0079).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenjing (CN208507679), using English translation.
Regarding claims 7 and 8, Wenjing teaches the full-panel display of claim 6, wherein each of the first divide factor, the second divide factor, the third divide factor, the fourth divide factor, the fifth divide factor, and the sixth divide factor is selected from a number between 0 and 1.2. and  (Paras 0131-0140).
Wenjing does not expressly disclosed the range between 0 and 1.2 and  wherein the first divide factor is in a range of 0.90 to 1.10, the second divide factor is in a range of 0.40 to 0.60, the third divide factor is 1, the fourth divide factor is in a range of 0.45 to 0.55, the fifth divide factor is in a range of 0.40 to 0.60, the sixth divide factor is in a range of 0.90 to 1.10.
However, the examiner maintain that is it would have been obvious before the effective filing date to a person having ordinary skill in the art as design choice for determining the range of a divide factor. It is noted by the examiner that ‘it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Examiner respectfully submits that if there is no evidence in applicant’s specification that such specific “range” will yield unpredictable result, the examiner assumes that it is obvious to reach such range through experimentation to reach the optimized level.

7.	Claim(s) 2, 3, 9, 10, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wenjing, and further in view of Cho (US 2018/0165533).
Regarding claim 2, Wenjing teaches the full-panel display of claim 1, wherein the number density of at least a first one of the first subpixel of a first color, the first subpixel of a second color, and the first subpixel of a third color is smaller than a number density of at least a first one of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color (figs 2-7 and Paras 0008, 0070, 0072, 0076, 77, wherein the pixel distribution density in the first display sub-area A1 is greater than the pixel distribution density in the second display sub-area A2); 
Wenjing does not expressly disclose the unit subpixel area of at least a second one of the first subpixel of a first color, the first subpixel of a second color, and the first subpixel of a third color is smaller than a unit subpixel area of at least a second one of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color; the first one of the first subpixel of a first color, the first subpixel of a second color, and the first subpixel of a third color is different from the second one of the first subpixel of a first color, the first subpixel of a second color, and the first subpixel of a third color; and the first one of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color is different from the second one of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color.
However, Cho disclosed in fig. 7A/B,  fig. 14 and Paras 0150-0158, in the display, the arrangement forms of the pixels provided in each of the first and second regions may be different from each other. For example, the shapes of the plurality of first pixels  and the shapes of the plurality of second pixels may be different from each other.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display panel of Wenjing by incorporated the teaching of Cho to include the arrangement forms of the pixels in order to get a predictable result.
Regarding claim 3, Wenjing teaches the full-panel display of claim 1, wherein the number density of the first subpixel of the second color is configured to be smaller than that of the second subpixel of the second color (figs 2-7 and Paras 0008, 0070, 0072, 0076, 77, wherein the pixel distribution density in the first display sub-area A1 is greater than the pixel distribution density in the second display sub-area A2); 
the luminance ratio between the first subpixel of the first color and the first subpixel of the second color is substantially same as that between the second subpixel of the first color and the second subpixel of the second color; and the luminance ratio between the first subpixel of the first color and the first subpixel of the third color is substantially same as that between the second subpixel of the first color and the second subpixel of the third color (Paras 0072 and 0079, wherein the pixel distribution density in the second display sub-area is relatively small, cameras, sensors, and earpieces can be arranged in the second display sub-area, that is, by reducing the local pixel distribution density to increase the light transmittance of the screen. In addition, the sub-pixels are uniformly distributed in the second display sub-area, which can ensure uniform brightness distribution in the second display sub-area);
Wenjing in view of Cho teaches the unit subpixel area of the first subpixel of the first color is configured to be smaller than that of the second subpixel of the first color; the unit subpixel area of the first subpixel of the third color is configured to be smaller than that of the second subpixel of the third color (fig. 7A/B,  fig. 14 and Paras 0150-0158, Cho).
Regarding claim 9, Wenjing in view of Cho teaches the full-panel display of claim 8, wherein a ratio of a width of a respective one of the first subpixels of the first/third color to a width of the respective one of the second subpixels of the first/third color is in a range of 0.40 to 0.60, and a ratio of a length of the respective one of the first subpixels of the first/third color to a length of the respective one of the second subpixels of the first/third color is in a range of 0.90 to 1.10 (fig. 7A/B,  fig. 14 and Paras 0150-0158, Cho).
Regarding claim 10, Wenjing in view of Cho the full-panel display of claim 8, wherein a ratio of a width of a respective one of the first subpixels of the first/third color to a width of the respective one of the second subpixels of the first/third color is in a range of 0.90 to 1.10, and a ratio of a length of the respective one of the first subpixels of the first/third color to a length of the respective one of the second subpixels of the first/third color is in a range of 0.40 to 0.60 (fig. 7A/B,  fig. 14 and Paras 0150-0158, Cho).
Regarding claim 21, Wenjing teaches a method of driving a full-panel display (fig. 9) including a display panel with hybrid regional subpixel layouts (figs 1-7); 
wherein the display panel has a first region and a second region (figs 1-7, a first display sub-area A1 and a second display sub-area A2, Para 0072); 
a first pixel array is arranged in the first region, a respective first pixel comprising at least a first subpixel of a first color, a first subpixel of a second color, and a first subpixel of a third color (figs 2-7 and Para 0085, wherein the first display sub-region A1 includes a plurality of adjacently arranged first pixel units 10 and second pixel units 20; wherein, the first pixel unit 10 includes a first sub-pixel 1 and a second sub-pixel 2 , and the second pixel unit 20 includes a third sub-pixel 3 and a second sub-pixel 2); 
a second pixel array is arranged in the second region, a respective second pixel comprising at least a second subpixel of the first color, a second subpixel of the second color, and  a second subpixel of the third color (figs 2-7 and Para 0078, wherein the second display sub-region A2 includes a plurality of first sub-pixels 1, a plurality of second sub-pixels 2 and a plurality of third sub-pixel 3);
wherein the first region has a higher transmission rate to an accessory installed therein and yet collectively to keep a ratio of luminance between the first subpixels of any two of the first color, the second color, and the third color substantially same as that between the second subpixels of corresponding two of the first color, the second color, and the third color (Paras 0072 and 0079, wherein the pixel distribution density in the second display sub-area is relatively small, cameras, sensors, and earpieces can be arranged in the second display sub-area, that is, by reducing the local pixel distribution density to increase the light transmittance of the screen. In addition, the sub-pixels are uniformly distributed in the second display sub-area, which can ensure uniform brightness distribution in the second display sub-area); and 
a number density and/or a unit subpixel area of at least one of the first subpixel of the first color, the first subpixel of the second color, and the first subpixel of the third color is smaller than a number density and/or a unit subpixel area of at least one of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color (figs 2-7 and Paras 0008, 0070, 0072, 0076, 77, wherein the pixel distribution density in the first display sub-area A1 is greater than the pixel distribution density in the second display sub-area A2);
Wenjing  does not expressly disclose the method comprising: 
deriving first virtual-driving signals of virtual subpixels of the first color, virtual subpixels of the second color, and virtual subpixels of the third color in the first region based on real grayscale data of the first subpixel of the first color, the first subpixel of the second color, and the first subpixel of the third color respectively loaded to first pixels in the first region; deriving second virtual-driving signals of virtual subpixels of the first color, virtual subpixels of the second color, and virtual subpixels of the third color in the second region based on real grayscale data of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color respectively loaded to second pixels in the second region; generating adjusted first virtual-driving signals for virtual subpixels in the first region by applying a grayscale adjusting factor to the first virtual-driving signals; using the adjusted first virtual-driving signals to drive virtual subpixels in the first region to achieve an effective luminance of a unit area in the first region; and using the second virtual-driving signals to drive virtual subpixels in the second region to achieve an effective luminance of a unit area in the second region; wherein the grayscale adjusting factor is applied to render an effective luminance of a unit area in the first region to be substantially equal to effective luminance of a unit area in the second region based on same values of real grayscale data of the respective color.
However, Cho disclosed in fig. 15 and Paras 0161-0165, an operation of the display driver matches the received image data for each region based on the positional information corresponding to the first region and the second region of the display, and may determine the image data as the first data or the second data based on the matched result.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Wenjing by incorporated the teaching of Cho to include a flow diagram of an operation of a mapping module configured in a display in order to get a predictable result.
Regarding claim 25, Wenjing teaches a driving chip for driving a pixel arrangement structure having a plurality of subpixels (figs 1-7 and Para 0147); 
wherein the plurality of subpixels comprise a first pixel array arranged in a first region and a second pixel array arranged in a second region (figs 1-7, a first display sub-area A1 and a second display sub-area A2, Para 0072); 
a respective first pixel comprises at least a first subpixel of a first color, a first subpixel of a second color, and a first subpixel of a third color (figs 2-7 and Para 0085, wherein the first display sub-region A1 includes a plurality of adjacently arranged first pixel units 10 and second pixel units 20; wherein, the first pixel unit 10 includes a first sub-pixel 1 and a second sub-pixel 2 , and the second pixel unit 20 includes a third sub-pixel 3 and a second sub-pixel 2); 
a respective second pixel comprises at least a second subpixel of the first color, a second subpixel of the second color, and a second subpixel of the third color (figs 2-7 and Para 0078, wherein the second display sub-region A2 includes a plurality of first sub-pixels 1, a plurality of second sub-pixels 2 and a plurality of third sub-pixel 3);
wherein the first region has a higher transmission rate to an accessory installed therein and yet collectively to keep a ratio of luminance between the first subpixels of any two of the first color, the second color, and the third color substantially same as that between the second subpixels of corresponding two of the first color, the second color, and the third color (Paras 0072 and 0079, wherein the pixel distribution density in the second display sub-area is relatively small, cameras, sensors, and earpieces can be arranged in the second display sub-area, that is, by reducing the local pixel distribution density to increase the light transmittance of the screen. In addition, the sub-pixels are uniformly distributed in the second display sub-area, which can ensure uniform brightness distribution in the second display sub-area); and 
a number density and/or a unit subpixel area of at least one of the first subpixel of the first color, the first subpixel of the second color, and the first subpixel of the third color is smaller than a number density and/or a unit subpixel area of at least one of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color (figs 2-7 and Paras 0008, 0070, 0072, 0076, 77, wherein the pixel distribution density in the first display sub-area A1 is greater than the pixel distribution density in the second display sub-area A2); 
wherein the driving chip comprises: 
a memory (Para 0125; 
one or more processors (Para 0147); 
wherein the memory and the one or more processors are connected with each other (Para 0125, ; wherein the display device can be any product or component with a display function, such as a mobile phone, a tablet computer, a TV, a monitor, a notebook computer, a digital photo frame, a navigator, wherein inherently include a memory connected to a processor) and 
Wenjing  does not expressly disclose the memory stores computer-executable instructions for controlling the one or more processors to: derive first virtual-driving signals of virtual subpixels of the first color, virtual subpixels of the second color, and virtual subpixels of the third color in the first region based on real grayscale data of the first subpixel of the first color, the first subpixel of the second color, and the first subpixel of the third color respectively loaded to first pixels in the first region; 
derive second virtual-driving signals of virtual subpixels of the first color, virtual subpixels of the second color, and virtual subpixels of the third color in the second region based on real grayscale data of the second subpixel of the first color, the second subpixel of the second color, and the second subpixel of the third color respectively loaded to second pixels in the second region; 
generate adjusted first virtual-driving signals for virtual subpixels in the first region by applying a grayscale adjusting factor to the first virtual-driving signals; 
use the adjusted first virtual-driving signals to drive virtual subpixels in the first region to achieve an effective luminance of a unit area in the first region; and 
use the second virtual-driving signals to drive virtual subpixels in the second region to achieve an effective luminance of a unit area in the second region; 
wherein the grayscale adjusting factor is applied to render an effective luminance of a unit area in the first region to be substantially equal to effective luminance of a unit area in the second region based on same values of real grayscale data of the respective color.
However, Cho disclosed in fig. 1, the memory stores computer-executable instructions for controlling the one or more processors and fig. 15 and Paras 0161-0165, an operation of the display driver matches the received image data for each region based on the positional information corresponding to the first region and the second region of the display, and may determine the image data as the first data or the second data based on the matched result.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a driving chip of Wenjing by incorporated the teaching of Cho to include a flow diagram of an operation of a mapping module configured in a display in order to get a predictable result.

8.	Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wenjing, and further in view of Yeke Yazdandoost (US 2019/0310724).
Regarding claim 11, Wenjing teaches the full-panel display of claim 1, wherein the first pixel array comprises a number density ratio of x:y:z for respective first subpixels of the first color, the second color, and the third color in the first region along both a row direction and a column direction (Para 0079), 
Wenjing  does not expressly disclose wherein x is in a range of 0.90 to 1.10, y is in a range of 0.90 to 1.10, and z is in a range of 0.90 to 1.10.
However, Yeke Yazdandoost disclosed a pixel density range (Para 0071).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display panel of Wenjing by incorporated the teaching of Yeke Yazdandoost to include a pixel density range in order to get a predictable result.
Regarding claim 12, Wenjing teaches the full-panel display of claim 1, wherein the second pixel array comprises a number density ratio of m:n:k for respective second subpixels of the first color, the second color, and the third color in the second region along both a row direction and a column direction, 
Wenjing  does not expressly disclose wherein m is in a range of 0.90 to 1.10, n is in a range of 1.90 to 2.10, and k is in a range of 0.90 to 1.10.
However, Yeke Yazdandoost disclosed a pixel density range (Para 0071).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display panel of Wenjing by incorporated the teaching of Yeke Yazdandoost to include a pixel density range in order to get a predictable result.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan (US 2019/0326366), relate to display technologies, and more particularly to display screens and display devices.
Liu (US 2019/0296093), relates to the field of flat panel display technology, and particularly to a pixel structure and a display apparatus.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        6/6/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625